DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 of copending Application No. 16/978,845 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed by the reference application by broadening the subject matter of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
- Claim 3, line 3, “and facing the vacant portion” appears to be redundant language of lines 5-6 of claim 1 and should be removed
- Claim 8, lines 2-3, “a supporting arm” should read --the supporting arm--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, “the other side wall of the vacant portion” in line 2 lacks proper antecedent basis.  Appropriate correction is required.
In regards to claim 5, it is unclear how the supporting portion is vertically connected to the body because the figures illustrate the supporting portion (3) horizontally connected to the body (1).  Appropriate explanation or correction is required.
Claim 6 is rejected based on its dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley et al. (US Pub. No. 2017/0280875 A1).
In regards to claim 1, Buckley teaches a supporting arm (210, Fig. 11) for a storage rack, comprising a body (214); a supporting portion (254) for installing a board; and a first tab and a second tab (i.e.; tabs 266 at each end of the arm) for engaging a frame body structure; the body is provided with a vacant portion (220) for the second tab to be engaged with the frame body structure; the 
In regards to claim 2, Buckley teaches the vacant portion (220) of the body for the second tab to be engaged with the frame body structure is provided as follow: an end of the body away from the first tab is provided with a concave portion (defined by walls 244 and 126 in Fig. 11), and the concave portion is used as the vacant portion where the body and the frame body structure are engaged.
In regards to claim 3, Buckley teaches the second tab disposed near the other end of the body and facing the vacant portion is provided as follow: the second tab (e.g.; 266a) is provided on a side wall (126, Fig. 11) of the vacant portion and facing the vacant portion.
In regards to claim 4, Buckley teaches a distance from the second tab (266a) to the other side wall (244) of the vacant portion is greater than a width of an engagement location of the frame body structure (e.g.; between 268a to 244 as shown in Fig. 12).
In regards to claim 5, as best understood with respect to the 112b rejection above, Buckley teaches the supporting portion (254) is vertically connected to the body and integrally formed with the body (i.e.; the support of is unitary sheet material 212; Para 0040).
In regards to claim 6, Buckley teaches a reinforcement rod (250) for strengthening a connection of the supporting portion and the body, and the body is connected to the supporting portion through the reinforcement rod (see Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (US Pub. No. 2017/0280875 A1) in view of Chen (US Pat. No. 9,888,770 B1).
In regards to claim 7, Buckley does not teach the supporting portion is provided with at least one protruding part for installing a board.  Chen teaches a supporting arm for a storage rack comprising a supporting portion (23) provided with at least one protruding part (231) for installing a board (4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Buckley’s supporting arm to have the supporting portion provided with at least one protruding part for installing a board.  The motivation would have been for the purpose of facilitating positioning of the board as taught by Chen (Col 2, Lines 49-53).
Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be provisionally allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) in view of the provisional double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  Buckley does not additionally teach the claimed fixing block of claims 8-10.  Ordronneau (FR 2,575,911) teaches a fixing block (1) used with a supporting arm for a storage rack, wherein the fixing block restricts movement of the body of the supporting arm on a frame body structure (2).  However,  Ordronneau does not teach the fixing block is detachably connected to a side wall of a vacant portion of the supporting arm, and when used, it is located between the side wall of the vacant portion and the frame body structure.  It would not be obvious to one of ordinary skill in the art at the time the invention was .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for additional prior art related to supporting arms of shelving racks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/Stanton L Krycinski/Primary Examiner, Art Unit 3631